Quinn, Chief Judge
(concurring in the result):
I disagree with a number of statements made in the majority opinion. Most important is my dis  agreement with the majority’s conclusion that, as a matter of law, a threat of confinement in the caves did not constitute a sufficient *565threat of, at least, grievous bodily harm. The principal opinion itself notes that the “prisoners felt that a sentence to the caves was almost tantamount to a sentence of death”; that twenty-three Americans died in the caves between Major MacGhee’s confinement and release; that the accused was taken to see fourteen newly captured prisoners confined in the caves, and by his last visit, all had died except one, and “he too was dying.” In my opinion, this evidence is sufficient to raise a defense of coercion or necessity.
Raising a defense, however, does not mean that the court-martial was bound to accept it. Other evidence shows that the accused had freely and materially cooperated with and helped the enemy before he had heard or seen anything of the caves. Acts of misconduct prior to those charged can be eon  sidered by the court-martial in determining the accused’s purpose or design in the commission of the offenses alleged. United States v Dickenson, 6 USCMA 438, 456, 462, 20 CMR 154. And, as the majority opinion indicates, there is evidence tending to show that the accused freely helped his enemy captors in enforcing their efforts to subjugate the prisoners. On the basis of this evidence, the court-martial could reject the accused’s defense and find that he committed the acts charged without duress or compulsion. The question then is whether the court-martial received proper instructions from the law officer on the legal principles relating to the defense.
It is conceded, and the eases support the concession,1 that the law officer’s instructions are a correct  general statement of the law. However, at the trial the accused contended that the court members should not be instructed that to establish his defense of coercion, it must appear that he “acted under a well-grounded apprehension of immediate and impending death,” but that it would be sufficient if he were confronted with death, “or a wasting death from starvation, deprivation or other like conditions.” As I have already noted, in my opinion, the evidence of the many deaths that occurred in the caves provides a basis from which the court members could find that a threat of confinement therein was sufficient for a “well-grounded apprehension” of immediate and impending death or serious bodily harm, especially since the threat bears the “color” of the conditions that existed there. See United States v Olson, 7 USCMA 460, 22 CMR 250. The requested instruction, however, does not present that issue. On the contrary, it attempts to substitute a general fear of future possible mistreatment for the requirement of a present threat of present harm. Accordingly, the law officer was justified in rejecting the request to instruct. Since the instructions which he gave are correct and appropriate, the accused cannot com plain.
Further particularization of my disagreement with statements in the majority opinion is unnecessary. Suffice it to say that I agree with the conclusions on the points discussed. Consequently, I join in the result.

 Parenthetically, I do not read the 1865 JAG opinion cited by the majority as expressing merely a policy not to punish returned Union prisoners. It seems to me that the JAG opinion approaches the modern view that a threat of serious bodily harm as well as a threat of death gives rise to the defense of coercion or necessity. See United States v Olson, 7 USCMA 460, 22 CMR 250.